DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 December 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,471,778 to Chan et al. (hereinafter “US1”).
Regarding Claim 1, US1 describes an optical communication module (see Fig 1), comprising: a circuit board (30); an optical-signal transmitter (35) disposed on the circuit board, and comprises a light-emitting surface; an optical fiber (24) comprising an incident end, and a vertical segment connected to the incident end, wherein the incident end is adjacent to a light-
Regarding Claim 2, US1 describes the optical-signal transmitter as a Vertical-Cavity Surface-Emitting Laser configured to emit a beam into the optical fiber via the light-emitting area, and the optical fiber is a multimode optical fiber (see Col 1 Lns 12-20 and Col 4 Lns 35-45).
Regarding Claim 5, US1 describes no lens between the light-emitting area and the incident end (see Figs 1-4d).
Regarding Claim 6, US1 describes the holding frame comprising: a holding body (12a) affixed to the circuit board, and comprises a V-shaped groove (22) extending perpendicular to the circuit board; and a cover (12b) covering to the V-shaped groove; wherein the vertical segment is between the V-shaped groove and the cover (see Figs 1-2 and Col 4 Lns 15-20).
Claims 1-3, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5, 420,954 to Swirhan et al. (hereinafter “US2”).
Regarding Claim 1, US2 describes an optical communication module (see Figs 1a-2a), comprising: a circuit board (90); an optical-signal transmitter (110) disposed on the circuit board, and comprises a light-emitting surface; an optical fiber (135) comprising an incident end, and a vertical segment connected to the incident end, wherein the incident end is adjacent to a light-emitting area of the light-emitting surface, and the vertical segment extends perpendicular to the light-emitting surface (see Figs 1a, 2a0 and Col 4 Lns 15-55); and a holding frame (125) disposed on the circuit board, and holding the vertical segment.
Regarding Claim 2, US2 describes the optical-signal transmitter as a Vertical-Cavity Surface-Emitting Laser configured to emit a beam into the optical fiber via the light-emitting area, and the optical fiber is a multimode optical fiber (see Col 5 Lns 5-30 and Col 5 Lns 1-10).
Regarding Claim 30, US2 describes a diameter of the vertical segment is greater than two times a width of the light-emitting area, and the diameter and the width are measured in the same direction (see Col 5 Lns 15-25).
Regarding Claim 5, US2 describes no lens between the light-emitting area and the incident end (see Figs 1a, 2a, 5b).
Regarding Claim 9, US2 describes a plurality of chips (105, 117) disposed on the circuit board, wherein the chips comprise a drive chip electrically connected to the optical-signal transmitter.
Regarding Claim 10, US2 describes a conductive pad (92) disposed on the light-emitting surface, and the drive chip (117) is connected to the conductive pad via a wire (see Figs 2a, 2b, and 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 1 above.
Regarding Claims 3 and 4, US1 is silent as to the relative widths and placements of the vertical segment and light emitting area. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the structures of the module of US1 having the claimed relative sizes and placements, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). The motivation for doing so would have been to form the module with desired packaging and optical coupling characteristics.
Regarding Claim 7, US1 describes the cover above the light-emitting surface (see Figs 1-2). US1 is silent as to the material of the cover. Glass is a well-known and commonly used material for forming components for optical materials. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the cover of US1 from glass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The motivation for doing would have been to take advantage of the well-known techniques for fabricating precise structures in glass, allowing for precise placement of the fibers relative to the light emitting surfaces.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US2 as applied to Claim 1 above.
Regarding Claim 4, US2 is silent as to the distance between the incident end and the light emitting area. Before the effective filing date of the claimed invention, it would have been In re Rose, 105 USPQ 237 (CCPA 1955). The motivation for doing so would have been to form the module with desired packaging and optical coupling characteristics.
Regarding Claim 8, US2 describes a housing (200, see Figs 3-4b) covering the circuit board, the optical-signal transmitter, and the holding frame; and an optical-fiber connector (150, 405, 415) extending through a side wall of the metal housing, and affixed to an end of the optical fiber (see Fig 3). US2 is silent as to the material of the housing. Metal is a well-known material used for forming housings for optical modules. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the housing of US2 from metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The motivation for doing would have been to take advantage of the well-known mechanical properties of metal.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY RAHLL/            Primary Examiner, Art Unit 2874